ATTORNEY FOR APPELLANT:                 ATTORNEYS FOR APPELLEES:


CHARLES E. STEWART                STEVE CARTER

Appellate Public Defender                    Attorney General of Indiana
Crown Point, IN  46307
                                        ELLEN H. MEILAENDER
                                        Deputy Attorney General
                                        Indianapolis, Indiana





                                   IN THE

                          SUPREME COURT OF INDIANA


FLOYD E. CARR,                          )
                                        )
      Appellant-Defendant,              )
                                        )    Supreme Court Cause Number
            v.                          )
                                        )    45S00-0012-CR-792
STATE OF INDIANA,                       )
                                        )
      Appellee-Plaintiff.                    )


                     APPEAL FROM THE LAKE SUPERIOR COURT
                   The Honorable Clarence D. Murray, Judge
                        Cause No.  45G02-9909-CF-160


                              ON DIRECT APPEAL


                                June 28, 2001


RUCKER, Justice


On the evening of September  1,  1999,  Otis  Elmore,  Joann  Jones,  Daniel
Valdez, and others were  sitting  outside  Elmore’s  East  Chicago,  Indiana
apartment drinking beer.  As Floyd Carr walked past  the  boisterous  group,
Jones made a snide remark to him.  Carr told them to  leave  him  alone  and
continued on his way.  Carr returned a few minutes  later  with  a  gun  and
confronted Elmore.  As Valdez grabbed Elmore’s shoulder to  turn  him  away,
Carr fired one shot, striking Elmore  in  the  upper  left  back.   A  later
autopsy revealed that Elmore died as a result of a single gunshot  wound  to
the chest cavity.
      The State charged  Carr  with  murder.   The  jury  convicted  him  as
charged, and the trial court sentenced him to fifty-five years  imprisonment
with ten  years  suspended.   In  this  direct  appeal,  Carr  contends  the
evidence is insufficient to support his murder conviction.  We disagree  and
therefore affirm.

                                 Discussion


      Carr contends the evidence is insufficient to  support  a  knowing  or
intentional killing because “he shot his gun  straight  up  in  the  air  to
scare Elmore, not to shoot him . . .  .”   Br.  of  Appellant  at  7.   When
reviewing a claim of insufficient evidence, we consider  only  the  evidence
that supports the verdict and  draw  all  reasonable  inferences  therefrom.
Johnson v. State, 743 N.E.2d 755, 757 (Ind. 2001).  We do  not  reweigh  the
evidence or judge the credibility  of  the  witnesses.   Id.   We  uphold  a
conviction if there is substantial evidence of probative value from which  a
reasonable jury could have found the defendant guilty  beyond  a  reasonable
doubt.  Id.
      A knowing or intentional killing may be inferred from  the  use  of  a
deadly weapon in a manner likely to cause  death.   Hawkins  v.  State,  748
N.E.2d 362, 363 (Ind. 2001); Olive v.  State,  696  N.E.2d  381,  382  (Ind.
1998).  Further, firing a gun in the direction of the victim  is  sufficient
to infer a knowing or intentional killing.   Hawkins,  748  N.E.2d  at  363;
Olive, 696 N.E.2d at 382.  In  this  case,  several  eyewitnesses  testified
that Carr returned with a gun, confronted Elmore, fired one  shot,  and  ran
away.  Additionally, Valdez  testified  that  Carr  fired  his  gun  in  the
direction of Elmore.  R. at 243.  However, Carr testified that he fired  his
gun straight up in the air to scare Elmore, not to shoot him.  The jury  was
free to disbelieve Carr’s self-serving testimony, which it  apparently  did.
The evidence is sufficient to sustain the murder conviction.

                                 Conclusion


      We affirm the trial court.



SHEPARD, C.J., and DICKSON, SULLIVAN and BOEHM, JJ., concur.